Guerry, J.
In the trial of one indicted for the offense of operating an automobile over a public highway while under the influence of intoxicating liquor, the solicitor argued to the jury: “I don’t know how many of the jury have children between the ages of three and fourteen years. Statistics show that one out of three children are either hurt, maimed, or killed by automobile accidents. We must do something to stop this. . . Last night about ten o’clock some one drove an automobile rapidly up Broad Street here in Rome, and ran over a man and his wife. They are now over here in the hospital. We must stop this.” Counsel for the defendant objected to this argument, and asked that a mistrial be declared. The court overruled the objection, holding that the solicitor "could make the statement as an illustration in his argument” (quoted from approved ground of motion for new trial), and refused to declare a mistrial. Under former rulings of this court and of the Supreme Court, this argument was irrelevant and prejudicial; and objection having been properly made, a new trial must be granted. Washington v. State, 87 Ga. 12 (3) (13 S. E. 131); Hudson v. State, 101 Ga. 520 (3), 524 (28 S. E. 1010); Ivey v. State, 113 Ga. 1062 (39 S. E. 423, 54 L. R. A. 959); Fair v. State, 168 Ga. 409 (148 S. E. 144); Bryan v. State, 36 Ga. App. 656 (137 S. E. 797); Hammond v. State, 51 Ga. App. 225 (179 S. E. 841). The judge erred in overruling the motion for new trial.

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.